DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The examiner acknowledges the amendment to the claims filed on 24 January 2019. Claim 14 is amended. Claim 15 is new. Claims 1-15 are pending.
Objection to the Specification
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;

on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
The incorporation-by-reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

COTTA-RAMUSINO
Claims 1-4, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by COTTA-RAMUSINO (WO2016073990A2, publication date: 12 May 2016; cited in IDS filed on 17 October 2019).
COTTA-RAMUSINO teaches DNA encoding Cas9 molecules, guide RNA (gRNA) molecules, template nucleic acids, and/or HDR-enhancers that can be administered to subjects or delivered into cells by any appropriate method, e.g., by art-known methods. For example, Cas9-encoding and/or gRNA-encoding DNA can be delivered, e.g., by vectors (e.g., viral or non-viral vectors), non-vector based methods (e.g., using naked DNA or DNA complexes), or a combination thereof (p.420, lns 3-8). COTTA-RAMUSINO teaches gRNA sequences for cell cycle genes including CDK1 (Tables II.78A and II.78B, pp. 249-50) and embodiments wherein the nucleic acids for the Cas9 molecule and gRNA are encoded on the same vector backbone, e.g. AAV genome (p. 63, lns. 28-30; p. 311, lns. 32-3).
COTTA-RAMUSINO further teaches three strategies that were utilized to identify gRNAs for use with S. pyogenes, S. aureus and N. meningitidis Cas9 molecules wherein the identified gRNAs may be used to alter (e.g., activate or repress) genes which include the CDK1 gene as indicated in Tables II.78A and II.78B wherein constructs comprising CDK1 gRNAs also comprise S. aureus Cas9 (pp. 249-50).

MARESCA
Claims 1, 5-7, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by MARESCA (WO2017122096A1, priority date: 15 January 2016).
MARESCA teaches Cas9, and gRNA constructs targeting Alu elements (repetitive nucleic acid sequences), (pp. 12, 46, Example 6 and Fig 30). Alu gRNAs were designed to target the Alu element, which has a high abundance throughout human genome (Fig. 30) with the expectation that expression of Cas9 together with these Alu gRNAs would induce a high number of double-strand breaks in the genome and trigger cell death (p. 46). MARESCA teaches embodiments where the gRNA construct includes a nucleic acid encoding the nuclease in addition to the nucleic acid encoding a gRNA (pp. 2, 19). MARESCA teaches the (cellular) lethality of compositions comprising the Alu gRNA(s) and Cas9, i.e. plasmids encoding the Cas9 and Alu gRNA(s) (p.47, Example 9, see also Figures 9 and 31). MARESCA also teaches that while the engineered nucleic acids of the present disclosure may be inserted in a precise and predetermined location of a genome without the use of viral vectors, in some embodiments, delivery of the constructs may be randomly introduced in a genome via a viral vector (p.31).
Thus MARESCA clearly anticipates, before the filing date of the instant invention, the elements of claims 1, 5-7, and 11-12 comprising nucleic acids encoding a Cas9 polypeptide and . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


MARESCA 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MARESCA.
MARESCA teaches, in Fig. 19, an example of how an activatable reporter cassette can be used in combination with a Cas9 and a gRNA targeting a recognition site in Alu to correctly target lethality genes and induce cell lethality in transfected cells. MARESCA also demonstrates the specificity in that in the absence of the activator (BSD), cells show 100% confluency, i.e. uninhibited growth (p.9 and Fig. 19). MARESCA also demonstrates in Fig. 20 a synthetic lethality screen in which combination of two or more factors (e.g., altered genes) leads to cell death while each affected single gene does not and specifically indicates the application for use in targeted therapeutics for selectively killing tumor cells (p.9 and Fig. 20).
MARESCA, however, did not disclose a method comprising the limitations of the instant claims 14 and 15.  Accordingly, the examiner interprets MARESCA’s teachings as being insufficient to be called anticipatory.  Yet, as is made clear, a skilled artisan taking the teachings of MARESCA as a whole would envision a method for reducing the number of cancer cells (i.e. 
COTTA-RAMUSINO
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over COTTA-RAMUSINO.
COTTA-RAMUSINO teaches Cas9 molecules and gRNA molecules, e.g., a Cas9 molecule/gRNA molecule complex, for use in manipulating, e.g. to edit a target nucleic acid, a wide variety of cells (p. 409, lns. 11-13), wherein the cell or population of cells is a diseased or mutant-bearing cell, or population of cells. Such cells can be altered to treat the disease, e.g., to correct a mutation, or to alter the phenotype of the cell, or population of cells, e.g., to inhibit the growth of a cancer cell or a population of cancer cells, e.g., a tumor (p. 413, lns. 5-8). COTTA-RAMUSINO teaches treating cancer or tumors through inhibiting cellular growth via implicit administration (needed to treat cells) of Cas9/gRNA constructs including nucleic acids or viral vectors comprising Cas9 polypeptide and gRNA targeting a cell cycle gene. COTTA-RAMUSINO teaches pharmaceutical compositions comprising the same; see claims 1, 4, 97, 99-100, 103-105, 110, 129, 130.
Thus COTTA-RAMUSINO teaches treatment of a disease comprising cancer cell populations or tumor(s)—implicitly implying treatment of a subject having cancer cells or a tumor (claims 99, 103-5, 110, 129, and 130) by administering these compositions—and the intended outcome of inhibiting (cancer) cell growth and/or tumor growth within the subject/mammal having cancer. 

COTTA-RAMUSINO, however, did not disclose a method comprising the limitations of the instant claims 14 and 15.  Accordingly, the examiner interprets COTTA-RAMUSINO’s teachings as being insufficient to be called anticipatory.  Yet, as is made clear, a skilled artisan taking the teachings of COTTA-RAMUSINO as a whole would envision a method for reducing the number of cancer cells within a mammal having cancer, wherein said method comprises administering, to said mammal, a nucleic acid construct of claim 1 or a viral vector of claim 7.
Conclusion
Claims 1-15 are rejected. No claims are allowed.
Prior Art Made of Record
•  Kaulich (Kaulich, M., Lee, Y. J., Lönn, P., et al. Nucleic Acids Research, 2015; 43(7), e45-e45) teaches CRISPR/Cas9 plus rAAV targeted gene replacement and introduction of allele-specific RNAi sensitivity mutations in the CDK2 and CDK1 genes.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A–5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                
                                                                                                                                                                                        /SCOTT LONG/Primary Examiner, Art Unit 1633